Citation Nr: 1135494	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 20 percent for instability and 10 percent for arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, established a 10 percent rating for status post anterior cruciate ligament tear left knee and parrot beak type tear of medial meniscus and a 10 percent rating for left knee arthritis with slight loss of range of motion, in lieu of the single 20 percent rating that had previously been in effect.  

In March 2009, the RO granted an increased rating of 20 percent for the left knee disability based on instability, effective October 31, 2005.  The 10 percent rating for limitation of motion was continued.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for service-connected left knee disability remains before the Board.  

The Board remanded the claim for additional development in November 2010.  


FINDINGS OF FACT

1.  The Veteran's status post left knee anterior cruciate ligament tear and medial meniscal degeneration with advanced tricompartmental degenerative joint disease is manifested by pain and noncompensable limitation of motion.  

2.  The Veteran has no worse than moderate left knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post left knee anterior cruciate ligament tear and medial meniscal degeneration with advanced tricompartmental degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran received such notice in a June 2008 letter.  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element two).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision. 

In a letter issued in November 2005, prior to the initial adjudication of the claim, the RO notified the Veteran that to substantiate his claim for increased rating he needed evidence that the disability had worsened.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based 

In a letter dated in March 2006, he was told that VA provided rating based on the rating schedule and was given examples of the evidence he could submit.  The letter provided notice with regard to the remaining elements of Dingess and the surviving elements of Vazquez notice.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was provided such notice in the November 2005 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA medical records.  Additionally, the Veteran was provided a proper VA examination in April 2011 to evaluate the severity of his left knee disability.

The issue on appeal was previously before the Board in November 2010, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with an adequate VA examination in April 2011 and a supplemental statement of the case was issued in June 2011.  Since the record reflects compliance with the November 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's claim for increased rating was received in October 2005.  The relevant focus for adjudicating his claim is the period beginning October 2004, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 (2010).  The knee is a major joint.  38 C.F.R. § 4.45(f) (2010).

Limitation of flexion and extension of the knees is rated under 38 C.F.R. § 4.71(a), Diagnostic Codes 5260 (flexion) and 5261 (extension) (2010).  

Full range of motion in the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

A noncompensable evaluation is provided where leg flexion is limited to 60 degrees or greater.  A 10 percent rating is warranted where flexion is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is provided.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Under Diagnostic Code 5257, when there is recurrent subluxation or lateral instability which is severe, a 30 percent evaluation is assignable; when moderate, a 20 percent evaluation is assignable; or when slight, a 10 percent evaluation is assignable.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The General Counsel has also held that separate rating can be provided for limitation of knee extension and flexion that is compensable under Diagnostic Code 5260 or 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's status post left knee anterior cruciate ligament tear and medial meniscal degeneration with advanced tricompartmental degenerative joint disease has been assigned a 10 percent disability rating for arthritis with limitation of motion and 20 percent for moderate instability.  In order to warrant a higher rating, the record must demonstrate the functional equivalent of limitation of flexion to 30 degrees or extension to 15 degrees or severe subluxation or instability.  38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Codes 5257, 5260, 5261 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left knee range of motion was tested multiple times throughout the appellate period.  The Veteran received a VA examination in December 2005, where left knee range of motion was possible from zero to 113 degrees flexion without significant pain complaint.  

During an October 2007 VA examination, the examiner found flexion possible to 120 degrees, with pain beginning at 100 degrees.  In providing a measurement for extension, the examiner stated "extension - zero degrees = pain minus 30 to minus 5 - cannot fully extend knee."  As it was unclear from the examination report whether the Veteran had limitation of extension to 30 degrees, 5 degrees or some other point, the Board requested another examination.    

In a January 2008 VA orthopedic outpatient consultation, left knee range of motion was noted from -5 degrees to 110 degrees with reports of pain at the end.  

The Veteran was provided a VA examination in April 2011, left knee flexion was possible from zero to 110 degrees, with pain beginning at 110 degrees.  Extension was limited to five degrees, where pain began.  The impression was moderate tricompartmental degenerative changes.  

The record demonstrates that the Veteran has not had compensable limitation of flexion or extension in the left knee at any time during the period on appeal.  The most severe limitation of flexion was reported in the left knee during the October 2007 VA examination where flexion was limited to 100 degrees with pain.  

Although it is unclear what the October 2007 VA examiner recorded for extension, the January 2008 VA orthopedic consultation noted extension limited to 5 degrees.  The April 2011 examiner's finding of extension limited to 5 degrees with pain could be consistent with the October 2007 measurements and were consistent with the measurements obtained during the VA orthopedic consultation less than three months after the 2007 examination.  Moreover, the Veteran has not reported at any time throughout the case a limitation of extension greater than 5 degrees.  The January 2008 VA treatment record and April 2011 VA examination represent the most severe limitation of extension recorded in an adequate examination.  

There was no additional limitation of motion due to any functional factors, including pain.  Such limitation of flexion and extension does not approximate the criteria for even a compensable rating, which requires limitation of flexion to 45 degrees or limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260; see DeLuca v. Brown, 8 Vet. App. at 202.

The Veteran has consistently denied flare-ups, although he has reported the use of a cane or brace as needed.  He did not report any additional limitation of motion during such an episode.  Examiners have assessed the impact of pain and other factors on motion.  These factors were not shown to result in additional limitation that would warrant a compensable evaluation.  To the extent the Veteran was reporting an increase in the pain level; he has not reported any accompanying increase in limitation of motion.  

Regarding left knee instability, during the December 2005 VA examination the Veteran described weakness and instability of the left knee.  Lachman's test was positive indicating anterior cruciate ligament (ACL) laxity consistent with the ACL tear demonstrated on an MRI.  Mild medial collateral ligament (MCL) laxity was also noted.  No further assessment was provided for the severity of the instability.  

During the October 2007 VA examination he complained of frequent left knee instability even with a champion brace.  The examiner noted a positive McMurray's test and ACL laxity but did not comment on the severity of the instability, although he noted moderate to severe functional impairment overall.  

In a January 2008 VA orthopedic outpatient consultation, the Veteran reported increased instability.  Lachman's test showed slightly increased laxity compared the right knee, but with a firm end feel.  Advanced tricompartmental degenerative joint disease was diagnosed on the left.  

During the April 2011 VA examination the Veteran again reported frequent instability as well as locking and the use of a cane or brace as needed.  The examiner noted objective evidence of mild to moderate instability without tenderness, redness, heat, abnormal movement, guarding, malalignment or weakness.  There was no laxity found with the MCL or lateral collateral ligament (LCL).  Lachman's test showed mild ACL laxity.  The medial meniscus was positive on McMurray's test and the lateral meniscus was negative.   

At no point has left knee instability been found to be severe.  While the Veteran has reported frequent falls and increasing instability, examinations have show the ligaments to be intact or only mildly lax, and have not documented severe instability.  All objective evidence regarding instability has been found to be moderate at most.  Therefore, an increased rating on the basis of instability is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation has never been found on examination.  

Severe functional impairment was found at one point, but the assessment was based on the severity of the overall knee disability rather than the severity of the instability.

There is also no evidence of impairment of the tibia and fibula, or genu recurvatum of either knee to warrant a separate rating under Diagnostic Codes 5256, 5262, and 5263.  Diagnostic studies have not shown these abnormalities and they have not been reported elsewhere in the record.

All other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, have been considered as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no other basis for assigning a higher schedular rating.  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The rating criteria contemplate the Veteran's disability.  The Veteran's status post left knee anterior cruciate ligament tear and medial meniscal degeneration with advanced tricompartmental degenerative joint disease manifested by symptoms such as pain, stiffness, moderate instability and noncompensable limitation of motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.


Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

The Veteran has not reported that he is unemployed or that service connected disabilities cause him to be unemployable.  During the VA examinations the Veteran has reported being employed full time as a maintenance worker for over 15 years.  He remained employed at the time of the most recent examination.  Accordingly, further consideration of entitlement to TDIU is not required.

ORDER

Entitlement to an increased rating in excess of 10 percent for status post left knee anterior cruciate ligament tear and medial meniscal degeneration with advanced tricompartmental degenerative joint disease is denied.  

Entitlement to an increased rating in excess of 20 percent for left knee instability is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


